In a proceeding to obtain custody of the parties’ two minor children, in which both parties cross-moved to modify a decision rendered after a hearing, the mother appeals from so much of a judgment of the Supreme Court, Nassau County, entered November 8, 1971 in Suffolk County, as (1) awarded her $160 per month for the children’s support, (2) permitted the father to take the children to Italy for the month of August, commencing August, 1972, (3) awarded her $1,300 as counsel fees and (4) denied the branch of her cross motion that was to direct that (a) a governess accompany the children on overnight or extended visits with the father and (b) the father give a $100,000 bond as a condition to his removing the children from the jurisdiction of the court. Judgment modified, on the law and the facts, by striking therefrom paragraph “6” of the decretal provisions and substituting therefor a provision (1) granting the branch of the mother’s cross motion as to a bond to the extent of directing that a $10,000 bond be given by the father as a condition to his removing the children from the jurisdiction of the court and (2) further directing that the mother obtain, from the older child’s physician, instructions as to the care and medication needed for that child’s asthmatic condition and such professional advice as he can give to the physician in whose care the child will be while visiting the father in Italy, and to forward same to the father. As so modified, judgment affirmed, without costs. Under the circumstances of this case the order as hereby modified satisfies us that the parties’ older daughter, an asthmatic, will be adequately eared for while she is visiting with her sister and father in Italy. The giving of the bond will in some measure guarantee the children’s prompt return to the mother in New York at the end of the one-month period. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.